Exhibit 10.1

 

RESEARCH AND DEVELOPMENT SERVICES AGREEMENT

 

THIS RESEARCH AND DEVELOPMENT SERVICES AGREEMENT (“Agreement”) is being entered
into as of this 6th day of March, 2015 (the “Effective Date”), by and between
ONCOSEC MEDICAL INCORPORATED, a Nevada Corporation with a principal place of
business at 9810 Summers Ridge Rd., Ste. 110, San Diego, CA 92121 (the
“Company”), and REV.1 ENGINEERING INC., a California Corporation, having a
principal place of business at 41693 Date Street, Murrieta, CA 92562 (“Rev.1”).
Rev.1 and Company are at times referred to individually as a “Party” and jointly
as the “Parties.”

 

RECITALS

 

WHEREAS, Company desires to engage Rev.1, and Rev.1 has agreed to be engaged by
Company, to provide the services set forth on Exhibit “A” attached hereto and
incorporated by reference (“Services”); and,

 

WHEREAS, the Services to be performed by Rev.1 for and on behalf of the Company
relate to the research and development products which are described in
Exhibit “A,” which description is incorporated by reference (the “Products”).

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the following mutual promises,
representations, conditions, and covenants, the Parties hereby agree as follows:

 

1.                                      RECITALS.  The Recitals set forth above
are hereby incorporated by reference into this Agreement, as if fully set forth
herein.

 

2.                                      DEFINITIONS.  Capitalized terms used in
this Agreement and not otherwise defined shall have the following meanings:

 

(a)                                 “Company Documents and Materials”  shall
refer to all documents or other media, whether tangible or intangible, that
contain or embody Proprietary Information, as defined below, or any other
information concerning the business, operations or plans of the Company, whether
such documents or media have been prepared by Company, or by others on behalf of
the Company.  Company Documents and Materials include, but are not limited to,
blueprints, drawings, photographs, charts, graphs, notebooks, tests, test
results, experiments, customer lists, computer disks, tapes or printouts, sound
recordings and other printed, electronic, typewritten or handwritten documents
or information, sample products, prototypes and models.

 

(b)                                 “Inventions” means, the Product being
developed pursuant to this Agreement resulting from the performance of the
Services. Unless specifically included on Exhibit “A” as part of the Services to
be performed,  the term “Inventions” does not include any software programs or
subroutines, source or object code, algorithms, improvements, works of
authorship, technology, designs, formulas, ideas, processes, techniques,
methodology, know-how and data, whether or not patentable or copyrightable,
made, discovered, conceived, reduced to practice, or developed by Rev.1, which
are not an integral part of the Product even if developed or discovered by Rev.
1 in designing or developing the Product.

 

--------------------------------------------------------------------------------


 

(c)                                  “Proprietary Information” means information
relating to the Services or the Product which is developed, created, or
discovered by or on behalf of the Company, or which became or will become known
to, or was or is conveyed to the Company pursuant to this Agreement, which has
commercial value in Company’s business, whether or not patentable or
copyrightable, including, without limitation: (i) specifically developed
software programs,  subroutines, source and object code, algorithms,
(ii) specifically developed designs, technology, know-how, processes, data,
ideas, techniques; (iii) works of authorship; and (iv) product development
plans.  Propriety Information will also included any information provided by
Company to Rev. 1 relating to: (i) customer lists; (ii) terms of compensation
and performance levels of the Company’s employees and consultants;
(iii) Company’s customers; (iv) other information concerning the Company’s
actual or anticipated business, research or development:  or (v) information
which is received in confidence by or for the Company from any other person or
entity by Rev. 1 which is marked “Confidential.”  However, Proprietary
Information does not apply to any information known to Rev. 1 prior to the
signing of this Agreement or which is common knowledge or otherwise published by
Company.

 

(d)                                 “Services” means those services as set forth
on Exhibit “A,” to be performed by Rev.1 for and on behalf of the Company
related to the research and development of the Product.

 

(e)                                  “Deliverables” means all work product and
related materials prepared and developed by Rev. 1 in connection with this
Agreement, including, but not limited to, the preliminary prototype components,
initial design specifications and drawings, documentation of materials and
processes used to fabricate the prototypes, summary of bench testing, and the
materials related to the Services provided under this Agreement, including, but
not limited to, all materials, prototypes and files.

 

3.                                      RESEARCH AND DEVELOPMENT SERVICES. 
Rev.1 shall use commercially reasonable efforts, and devote sufficient time,
attention and provide qualified personnel, to perform the Services, in
accordance with the schedule set forth on Exhibit “A.” Rev.1 does not guarantee
that the Product can be developed. If the Product cannot be developed using
commercially reasonable efforts, Company will still be required to make all
payments for the Services pursuant to the terms of this Agreement.

 

4.                                      COMPENSATION.

 

(a)                                 Company shall pay Rev.1 for the Services to
be performed under this Agreement the compensation set forth on Exhibit “B,”
including any hourly cost for labor performed as part of the Services (the
“Labor Costs”).  Company acknowledges that the Labor Costs do not include the
cost of capital equipment, outside services or First in Man (“FIM”) Product
incurred in connection with Rev.1’s performance of the Services (the “Excluded
Costs”).  Excluded Costs will be the sole and exclusive responsibility of the
Company, payable in accordance with the schedule set forth on Exhibit “B” of
such Excluded Costs. Company will also pay to Rev. 1 any and all other
Compensation in accordance with the schedule set forth on Exhibit “B”.   Company
will pay to Rev. 1 travel time (door to door) related to the performance of the
Services at the Labor Costs rates set forth on Exhibit “B.”

 

--------------------------------------------------------------------------------


 

(b)                                 In addition, the Company will reimburse
Rev.1 for all reasonable, documented and actual expenses, including, without
limitation, actual travel expenses (airfare, hotel, rental car, meals,
parking, etc.) incurred by Rev.1 in connection with its performance of the
Services.

 

(c)                                  The Company shall pay to Rev.1 all amounts
due under this Section 4 within fifteen (15) calendar days of the Company’s
receipt from Rev.1 of Rev. 1’s invoice.

 

(d)                                 Rev.1 has the option to invoice expenses
twice per month if Rev.1 reasonably determines the carrying costs of these
expenses warrants doing so.

 

(e)                                  The Company will pay all capital expenses
directly to the vendor responsible for delivering the capital items.

 

5.                                      TERM.  The term of this Agreement shall
commence on the Effective Date and continue until the earlier of: (i) Rev.1’s
completion of the Services; (ii) termination by either Party, for any reason,
upon giving not less than thirty (30) days’ written notice to the other Party;
(iii) immediately upon a material breach of this Agreement by a Party, if such
breach is not cured within ten (10) days following notice of such breach;
(iv) by Rev. 1 in the event that payment is not received within fifteen (15)
days of an invoice being due and payable by Company; or (v) the dissolution,
voluntary or involuntary bankruptcy of either Party, or assignment by either
Party of all or substantially all of its assets for the benefit of creditors. 
Notwithstanding the termination of this Agreement, any liability or obligation
of either Party which may have accrued prior to such termination, shall continue
in full force and effect, including but not limited to the rights and
obligations of the Parties under Sections 4, 5(a), 6, 7, 8, 11, 13, and 21 of
this Agreement.

 

(a)                                 Cancelation Fee. Given the nature of the
Services, Company acknowledges that Rev. 1 will be making a substantial initial
investment of time, effort and funds in order to begin to provide the Services
and attempt to develop the Product. Some of these costs are amortized by Rev. 1
throughout the entire term of this Agreement. If Company terminates this
Agreement before the end of the term, Company will pay in full for all
services & expenses not yet paid and will then also forfeit the remaining
Deposit held by Rev.1.  If Rev.1 terminates this agreement, after payment is
made by Company for all outstanding balances, Rev.1 will refund the remaining
Deposit, if any.

 

6.                                      CONFIDENTIALITY OF PROPRIETARY
INFORMATION.

 

(a)                                 Nature of Information.  Rev.1 acknowledges
that the Company possesses and will possess Proprietary Information which is
important to its business.  Rev.1 further acknowledges that Rev.1’s engagement
creates a relationship of confidence and trust between the Company and Rev.1
with respect to Proprietary Information.

 

(b)                                 Property of the Company.  All of Company
Documents and Materials, all of Company’s Proprietary Information and all
patents, patent rights, copyrights, Company trade secret, Company trademarks and
other Company intellectual property rights, are and shall be the sole property
of the Company.  Rev.1 assigns to the Company any and all rights, title and
interest Rev.1 may acquire in any such Company Proprietary Information or
Company Documents and Materials, in performing the Services, to the Company.

 

--------------------------------------------------------------------------------


 

(c)                                  Confidentiality.  At all times, except as
may be necessary in performing the Services, both during the term of Rev.1’s
engagement by the Company and after Rev.1’s termination, Rev.1 shall not use or
disclose any Proprietary Information or anything relating to it without the
prior written consent of the Company.

 

(d)                                 Compelled Disclosure.  In the event that
Rev.1 is requested in any legal proceeding to disclose any Proprietary
Information, Rev.1 shall give the Company prompt notice of such request so that
the Company may seek an appropriate protective order.  If, in the absence of a
protective order, if Rev.1 is compelled by any Court of competent jurisdiction
to disclose such Proprietary Information, Rev.1 may disclose such information
without liability.

 

(e)                                  Records.  Rev.1 agrees to make and maintain
adequate and current written records, of all Inventions, trade secrets and works
of authorship assigned or to be assigned to the Company pursuant to this
Agreement.

 

(f)                                   Handling of the Company Documents and
Materials.  Except as may be necessary in performing the Services, Rev.1 shall
not remove any Company Documents and Materials from the business premises of the
Company or deliver any Company Documents and Materials to any person or entity
outside the Company.  Rev.1 immediately upon termination of this Agreement, or
if so requested by the Company, will return all Company Documents and Materials,
apparatus, equipment and other physical property, excepting that Rev. 1 may
maintain one copy of such material for its business records subject to the non
disclosure terms of this Agreement.

 

7.                                      INVENTIONS.

 

(a)                                 Disclosure.  Rev.1 shall promptly disclose
in writing to Company all discoveries and new developments made during the term
of Rev.1’s engagement with the Company relating to the Services.  Rev.1 will
disclose to Company any discoveries, or inventions made, discovered, conceived,
reduced to practice or developed by Rev. 1, either alone or jointly with others,
within six (6) months after the termination of this Agreement which result, in
whole or in part, relating to the Services.  Such disclosures shall be received
by the Company in confidence, to the extent such inventions are not assigned to
the Company pursuant to subsection (b) below, and do not extend the assignments
set forth below.

 

(b)                                 Assignment of Inventions to the Company. 
All Inventions which Rev.1 makes, discovers, conceives, reduces to practice or
develops (in whole or in part, either alone or jointly with others) in
performing the Services shall be the sole property of the Company, to
the maximum extent permitted by law and Rev.1 will assign to the Company all of
its rights, title and interest to such Inventions.  Unless specifically included
on Exhibit “A” as part of the Services to be performed, such assignment does not
apply to any software programs or subroutines, source or object code,
algorithms, improvements, works of authorship, technology, designs, formulas,
ideas, processes, techniques, methodology, know-how and data, whether or not
patentable or copyrightable, made, discovered, conceived, reduced to practice,
or developed by Rev.1, which are not developed or discovered by Rev. 1 in
designing or developing the Product.

 

--------------------------------------------------------------------------------


 

(c)                                  Works Made for Hire.  Rev.1 acknowledges
that the Company shall be the sole owner of all patents, patent rights,
copyrights, trade secret rights, trademark rights and all other intellectual
property rights in connection with the Inventions.  Rev.1 further acknowledges
that such Inventions, including, without limitation, any computer programs,
programming documentation and other works of authorship, are “works made for
hire” for purposes of the Company’s rights under patent or copyright laws. 
Rev.1 hereby assigns to the Company any and all rights, title and interest Rev.1
may have or acquire in such Inventions.  If in the course of Rev.1’s engagement
with the Company, Rev.1 incorporates into a Company product, process or machine
a prior invention or improvement not related to the Services that is owned by
Rev.1 or in which Rev.1 has an interest, the Company is granted and shall have a
non-exclusive, royalty-free, irrevocable, perpetual, sublicensable, worldwide
license to make, have made, modify, use, market, sell and distribute such prior
invention as part of or in connection with such Product.  Company will be
responsible for obtaining all intellectual property protection, including all
licenses, trademarks and copyrights.

 

(d)                                 Cooperation.  Rev.1 will perform, all acts
necessary to permit and assist Company, at Company’s expense, in further
evidencing and perfecting the assignments made to the Company under this
Agreement and in obtaining, maintaining, defending and enforcing patents, patent
rights, copyrights, trademark rights, trade secret rights or any other rights in
connection with such Inventions and improvements related to the Services in any
and all countries.  Such acts may include, without limitation, execution of
documents and assistance or cooperation in legal proceedings.

 

8.                                      NON-COMPETITION.  During the term of
this Agreement and for three years thereafter, Rev.1 shall not, with or without
consideration, develop a product similar to the Product, for any person,
business, firm or corporation. Rev.1 is not precluded from providing services to
any person, business, firm or corporation engaged in any business competitive
with the business conducted by the Company, so long as the services being
provided do not include developing a similar product to the Product developed
pursuant to this Agreement.

 

9.                                      ARRANGEMENT NON-EXCLUSIVE.  Except for
the restrictions set forth above in this Agreement, this is not an exclusive
agreement and Rev. 1 is not restricted from providing similar services for any
other existing or potential customer.

 

10.                               INDEPENDENT CONTRACTOR.  The Parties
acknowledge that Rev.1 shall, at all times, be acting and performing as an
independent contractor.  Nothing in this Agreement is intended to create an
employer/employee relationship or a joint venture relationship between the
Parties.  Rev.1 is not eligible for any compensation, fringe benefits, pension,
workers’ compensation, sickness or health insurance benefits, or other similar
benefits accorded employees of the Company.  Company will not withhold any sums
for income tax, unemployment insurance, social security, or any other
withholding pursuant to any law or requirement of any governmental body on
behalf of Rev.1.  Rev.1 acknowledges that the Company has no obligation under
local, state, or federal laws regarding Rev.1 and that the total commitment and
liability of the Company in regard to any arrangement with, or work performed
by, Rev.1 hereunder is to compensate Rev. 1 as set forth in Section 4 hereof.

 

--------------------------------------------------------------------------------


 

11.                               MAINTENANCE OF RECORDS.  During the term of
this Agreement and for five (5) years after the completion of the Services,
Rev.1 shall make available, upon written request of the Company or its designee,
any records maintained by Rev.1 regarding any of the Services performed
hereunder by Rev.1.

 

12.                               NO AUTHORITY TO BIND.  Rev.1 shall have no
power or authority to execute any agreements or contracts for or on behalf of
the Company or to bind the Company in any other manner.

 

13.                               LIABILITY
LIMITATION.                                   Without limiting any other
provisions hereunder, under no circumstances shall Rev.1 be liable to Company
with respect to this Agreement for any consequential, indirect, exemplary,
special or incidental damages of any kind regardless of the form of action,
whether in contract, tort (including negligence), strict liability, or
otherwise.  Rev. 1’s liability for any other cause of action will be limited to
thirty percent (30%) of the compensation already paid to Rev.1, even if Rev.1
has been advised of the possibility of such damages.

 

14.                               NO ASSIGNMENT.  This Agreement may not be
assigned by either Party without the written consent of the other party.

 

15.                               SEVERABILITY.  If one or more provisions of
this Agreement are held to be unenforceable by a Court of competent
jurisdiction, then such provisions shall be excluded from this Agreement and the
balance of the Agreement shall remain in full force and effect.

 

16.                               BINDING EFFECT.  This Agreement shall inure to
the benefit of and are binding upon, the Parties and their respective successors
and permitted assigns.

 

17.                               AMENDMENT.  This Agreement may only be amended
in writing signed by both Parties.

 

18.                              
NOTICE.                                          All notices and other
communications under this Agreement shall be in writing and shall be deemed to
have been duly given on date of delivery, if delivered personally, or on the
date delivered if by overnight mail, or certified mail, postage pre-paid, if
sent pre-paid and addressed as follows:

 

If to Rev. 1:

Rev. 1 Engineering Inc.

 

Attn: Phillip Burke, COO

 

41693 Date Street

 

Murrieta, CA 92562

 

 

If to Company:

OncoSec Medical Incorporated

 

Legal Department

 

Attn: Sheela Mohan-Peterson

 

9810 Summers Ridge Rd., Ste. 110

 

San Diego, CA 92121

 

A Party may change its address by providing notice to the other Party.

 

--------------------------------------------------------------------------------


 

19.                               ARBITRATION.

 

Any controversy or claim arising out of or relating to this Agreement, or the
breach thereof, including, but not limited to, the validity and enforceability
of this Agreement under all Federal and State Laws or otherwise, will be settled
by binding arbitration in accordance with the appropriate Rules of the Judicial
Arbitration and Mediation Services (JAMS), and judgment upon the award rendered
may be entered in any court having jurisdiction thereof.  Any such arbitration
award will be binding on the Parties. Such arbitration will be conducted before
JAMS in Ontario, California.

 

The Parties may seek or obtain any provisional remedy, including, but not
limited to, prejudgment attachment and injunctive relief, in a court of
competent jurisdiction without waiving the right to arbitration.

 

Within ten (10) days of the service of a claim or demand for arbitration by a
Party upon the other Party, the Parties will select from JAMS a mutual
arbitrator to hear this matter.  If the Parties are unable to select a mutually
acceptable arbitrator, then each Party will designate in writing and appoint one
arbitrator from JAMS and these two arbitrators will then select a third
arbitrator from JAMS, who will then serve as the sole arbitrator in this
matter.  Each Party will pay their or its own party-appointed arbitrator fees
and expenses in connection with the arbitration, subject to recovery by the
prevailing Party, as set forth in Paragraph 22 below.  The Parties acknowledge
that they are willing to have the third arbitrator paid at his or her normal
hourly rate, which cost is to be split between the Parties.

 

The arbitrators will be required to decide all matters in accordance with the
applicable law and in accordance with the provisions of this Agreement.

 

20.                               ENTIRE AGREEMENT.  This Agreement constitutes
the entire agreement between the Parties and supersedes any and all other
written or oral agreements between the Parties with respect to the subject
matter of this Agreement.

 

21.                               GOVERNING LAW AND CONSENT TO JURISDICTION. 
This Agreement shall be governed by and construed in accordance with the laws of
the State of California, without regard to its principles of conflicts of laws. 
The Parties hereto irrevocably submit to the exclusive jurisdiction of the state
and federal courts sitting in the County of Riverside, State of California for
the purpose of any suit, action, proceeding or judgment relating to or arising
out of this Agreement and the transactions contemplated hereby. The above
provision in no ways affects the provisions of Section 19 pertaining to
Arbitration.

 

22.                               ATTORNEY’S FEES.  If any action is necessary
to enforce any provision of this Agreement, the prevailing party shall be
entitled to recover all of its costs, including all attorney fees and court
costs.

 

--------------------------------------------------------------------------------


 

23.                               COUNTERPARTS.  This Agreement may be executed
in one or more counterparts with either an original or facsimile or pdf
signature considered to be an original, and all of which together shall
constitute one and the same instrument.

 

IN WITNESS WHEREOF, the Company and Rev.1 have made this Agreement effective as
of the Effective Date.

 

REV.1 ENGINEERING INC.

ONCOSEC MEDICAL INCORPORATED

 

 

By:

/s/ Phillip Burke

 

By:

/s/ Punit Dhillon

Name:

Phillip Burke

 

Name:

Punit Dhillon

Title:

COO

 

Title:

President & CEO

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

A.            SCOPE OF WORK

 

1.              Research & Product Development Project 1

2.              Research & Product Development Project 2

 

B.            SERVICES TO BE PROVIDED

 

1.              Research, Development, Testing and Regulatory Filing of Project
1

2.              Research, Development, Testing and Regulatory Filing of Project
2

 

C.            PRODUCT DESCRIPTION

 

1. Project 1

2.  Project 2

 

D.            PROJECT DELIVERABLES

 

1.              All Product Development Phase Reviews (through regulatory
filing) for both Products

 

--------------------------------------------------------------------------------


 

EXHIBIT B — HOURLY

 

PRICING AND PAYMENT TERMS

 

 

·        Rev.1 Labor and Expense: Estimate $3,383,000

 

 

PURCHASE ORDER

 

Company will place a purchase order with Rev.1 in the amount of Three Million,
Three Hundred and Eighty-Three Thousand dollars ($3,383,000).  This is the labor
and materials estimate and includes the initial deposit described below.

 

INITIAL DEPOSIT

 

Company will pay an initial deposit to Rev.1 in the amount of Three Hundred and
Fifty Thousand dollars ($350,000) (the “Deposit”) upon signing of this contract
and prior to projects being initiated.  Thereafter, 10% of each monthly invoice
shall be offset by the Deposit, reducing the Deposit accordingly.  The Deposit
will be consumed over the project in a monthly frequency, at the rate above,
until the projects are complete.  Any remaining Deposit will be applied to the
final invoice for the projects. Except as provided in Section 5(a), upon
conclusion of the Agreement and after payment of the final invoice, any
remaining portion of the Deposit will be returned to Company.

 

PAYMENT TERMS

 

This is a time and materials contract.  Monthly invoices will be provided for
services provided. Payment is due within fifteen (15) calendar days of receipt
of such invoice.

 

LATE PAYMENT PENALTY

 

A late payment penalty will be imposed following any payments that are deemed
late as per payment terms section above.  A late payment penalty of two percent
(2%) of the invoiced amount will be immediately due.

 

--------------------------------------------------------------------------------